Affirmed and Memorandum Opinion filed April 13, 2006








Affirmed and Memorandum Opinion filed April 13, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00856-CR
____________
 
CLARENCE
RICKEY LEWIS, JR., Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 7
Harris County,
Texas
Trial Court Cause No.
1291882
 

 
M E M O R A N D U M   O P I N I O N
A jury convicted appellant of assault on a family
member.  On July 28, 2005, the trial
court sentenced appellant to confinement for 180 days in the Harris County
Jail.  Appellant filed a timely  notice of appeal.




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, more than sixty days have elapsed and no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 6, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman.  
Do Not Publish C Tex. R. App. P. 47.2(b).